PER CURIAM:
Dale E. Brum and Timothy A. Fittro appeal the district court’s order dismissing Brum’s civil action challenging West Virginia’s domestic relations law and policy regarding child custody and child support. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Brum v. West Virginia, No. CA-04-1014-6 (S.D.W.Va. Sept. 13, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.